Citation Nr: 0407044	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  02-19 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1968 to August 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
from a May 2001 RO decision which denied service connection 
for schizophrenia.  In October 2003, the Board remanded the 
case to the RO for purposes of scheduling a hearing.  A 
hearing was scheduled for December 2003, but the veteran 
failed to appear.


FINDINGS OF FACT

Schizophrenia began years after service, and was not caused 
by any incident of service.


CONCLUSION OF LAW

Schizophrenia was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Air Force from 
August 1968 to August 1972.  His service medical records note 
that in July 1972 he complained of being tired all the time 
and being under tension, and he was prescibed Valium.  About 
a week later in July 1972, he was seen to discuss personal 
problems, and was prescribed Librium.  On a medical history 
form for the July 1972 separation examination, the veteran 
checked boxes to deny a history of nervous symptoms, although 
he checked a box to give a history of memory problems, and he 
reported he had taken Librium.  On the objective July 1972 
separation examination, the psychiatric system was normal on 
clinical evaluation.

Service connection is in effect for residuals of a cerebral 
concussion, rated noncompensable.

Post-service medical records show that the veteran was 
hospitalized from September to December 1983, after 
presenting with a two week history of auditory 
hallucinations.  It was indicated that he had been having 
difficulty eating and sleeping, and had been hearing voices 
for the previous two weeks.  He denied prior hallucinations.  
During his hospitalization, it was reported that he had 
delusions and continued auditory hallucinations.  At the time 
of hospital discharge, the diagnoses were chronic paranoid 
schizophrenic and history of cannabinoid abuse.

Private medical records from the Mobile Mental Health Center 
from 1985 show that the veteran had been receiving treatment 
there since 1976.  He was currently diagnosed with chronic 
paranoid schizophrenia, and was being treated with medication 
for this condition.  

In January 1986, the veteran was given a VA psychiatric 
examination.  Following objective examination, the diagnosis 
was chronic paranoid type schizophrenia.

The veteran was again hospitalized from June to July 1993, 
and the diagnosis was paranoid type schizophrenia with acute 
exacerbation.

In June 1995, the veteran was given a VA mental examination.  
He reported that he could not remember experiencing any 
nervous or mental symptoms while he was in service, but did 
recall an occasion in which he became enraged over problems 
he was having with a sergeant, and went to see a doctor 
because he was feeling so much anger.  He said that he was 
given medication which calmed him somewhat.  He reported that 
he had last worked in 1984, when he had a breakdown and had 
to be hospitalized.  Since that time it was indicated that he 
had a long history of treatment in mental hospitals and 
institutions.  Following objective examination, the diagnoses 
were paranoid type schizophrenia and depressive traits.  

VA and private medical evidence from 1995 to 1999 shows the 
veteran continuing to receive treatment for psychiatric 
difficulties, including several periods of hospitalization.  
These hospitalizations include an admission from September to 
October 1996, at which time the diagnosis was chronic 
paranoid type schizophrenia.  Paranoid schizophrenia was also 
diagnosed on a November 1996 hospitalization.  Private 
medical records from the Mobile Mental Health Center show 
that he was seen there on a fairly regular basis from 1992 to 
1999, with a schizoaffective disorder being indicated.  

In May 2000, the veteran filed his claim for service 
connection for a psychiatric disorder, claimed as paranoid 
type schizophrenia with depressive traits.

In March 2002, the veteran was hospitalized and the diagnosis 
was catatonic type schizophrenia.  He was again hospitalized 
in August-September 2002, and the diagnoses were resolved 
acute catatonia, chronic paranoid type schizophrenia, 
continuous cannabis dependence, and continuous alcohol 
dependence. 

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statements of the case, the veteran has been notified of the 
evidence necessary to substantiate his claim for service 
connection for schizophrenia.  Relevant identified medical 
records have been obtained.  A current VA examination is not 
necessary to decide the claim.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
  
Service connection will be presumed for certain chronic 
diseases, including a psychosis, which are manifest to a 
compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran served on active duty from 1968 to 1972.  The 
service medical records show that in 1972 he was seen on a 
couple of occasions for mild nervous symptoms and was 
prescribed medication.  However, the 1972 separation 
examination noted the psychiatric system was normal on 
clinical evaluation.  There is no evidence of a psychosis 
(such as schizophrenia) during service or within the 
presumptive year after service.  Medical evidence first shows 
a diagnosis of schizophrenia in 1983, more than 10 years 
after service.  While it is asserted that the veteran began 
receiving treatment for a psychiatric disorder in 1976, such 
would still be years after service.  Medical evidence from 
1983 to 2002 shows continuing psychiatric problems, most 
often diagnosed as schizophrenia.  The medical evidence does 
not link schizophrenia to any incident of service.  While the 
veteran has asserted that his schizophrenia began during 
military service, he is a layman, and as such has no 
competence to give a medical opinion on diagnosis or etiology 
of a condition.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  

The weight of the credible evidence establishes that 
schizophrenia began years after service and was not caused by 
any incident of service.  The Board concludes that the 
disorder was not incurred in or aggravated by active service.  
As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for schizophrenia is denied.



	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



